Citation Nr: 0308870	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from March 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that new and material 
evidence had not been received to reopen the veteran's claim 
seeking entitlement to service connection for hearing loss.  
At present, following a remand to the RO in December 1999, 
the case is once again before the Board for appellate review.

In this respect, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in a matter such as 
this, the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the issue currently before the Board is whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for hearing loss, as 
further discussed below.

Additionally, the Board notes that, in September 1999, the 
veteran presented testimony before the undersigned Veterans 
Law Judge at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a January 1995 rating decision, the veteran was 
originally denied service connection for hearing loss.  He 
was informed of this decision and of his appellate rights via 
a VA letter and attached VA form 4107 (Notice of Procedural 
and Appellate Rights) dated that same month.  The veteran did 
not file a timely appeal with respect to this issue.  The 
January 1995 rating decision is final.

3.  The evidence associated with the claims file since the 
January 1995 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
hearing loss. 


CONCLUSIONS OF LAW

1.  The unappealed January 1995 rating decision, which 
originally denied service connection for hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).

2.  The evidence received since the January 1995 rating 
decision which relates to the issue of service connection for 
hearing loss is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulatory provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's present requests to reopen the previously denied 
claim of service connection for hearing loss was received 
prior to that date (per a VA form 21-526 (Veteran's 
Application for Compensation or Pension) dated and received 
in January 1998), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for hearing loss.  The RO has complied 
with the notice and duty to assist provisions of the VCAA.  
Specifically, the veteran was advised by the RO of the 
information required to substantiate the claim on appeal.  
Collectively, via the August 1998 rating decision, the 
January 1999 statement of the case, the December 1999 Board 
remand, and the September 2000 and January 2003 supplemental 
statements of the case, the appellant was provided with 
information regarding the evidence needed to substantiate his 
claim.  He was informed of the need to submit new and 
material evidence sufficient to reopen the previously denied 
claim, including evidence of in-service incurrence or 
aggravation of the claimed hearing loss.  The appellant was 
also given the opportunity to identify additional relevant 
evidence that may substantiate the claim, including during 
the September 1999 travel Board hearing before the 
undersigned Veterans Law Judge and via the January 2000 RO 
letter.  In this respect, the Board notes that subsequently 
the veteran identified additional treatment records and the 
RO attempted to obtain such records, including records from 
the Palmetto General Hospital, the Parkway Regional Medical 
Center, Dr. R. English and the Diagnostic Center, via 
correspondence dated March 2000.  However, Dr. English's 
response was that there were no records for this veteran, and 
the request for records from the Diagnostic Center was 
returned as undeliverable.  Additionally, no response has 
been received from the Palmetto General Hospital and Parkway 
Regional Medical Center.  The veteran has been informed of 
the above facts via a December 2002 RO letter, as well as 
that it is the veteran's ultimate responsibility to submit 
this evidence.

The Board is not aware of the existence of additional 
unobtained relevant evidence in connection with the claim on 
appeal, other than that already identified and searched by 
the RO.  Finally, via the December 2002 RO letter and the 
January 2003 supplemental statement of the case, the veteran 
was given specific information with respect to the VCAA and 
of the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  As such, the VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a January 
1995 rating decision, the veteran was originally denied 
service connection for hearing loss.  He was informed of this 
decision and of his appellate rights via a VA letter and 
attached VA form 4107 (Notice of Procedural and Appellate 
Rights) dated that same month.  The veteran did not file a 
timely appeal with respect to this issue.  Hence, the January 
1995 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, as previously indicated, in a January 1995 
rating decision, the veteran was originally denied service 
connection for hearing loss.  The RO noted that the service 
medical records are negative for complaint of or treatment 
for hearing loss.  It was also noted that the veteran's 
separation examination in October 1967 revealed hearing in 
both ears to be normal.  Essentially, the RO concluded that 
the evidence of record did not show that the veteran had 
hearing loss that was incurred in service.  

The evidence submitted since the January 1995 rating 
decision, includes medical bills from Dr. English dated from 
August 1988 to October 1988.  These records, however, do not 
contain any specific information as to the services rendered 
to the veteran.

The hearing transcript issued following the September 1999 
travel Board hearing and a March 2000 statement from the 
veteran indicate that he served with the Army, not the Air 
Force, from March 1966 to February 1968 only and that he had 
no hearing problems prior to his service.  Additionally, the 
hearing transcript indicates the veteran reported he served 
in the mechanized infantry, was in a weapons squad and rode 
in tanks, and was around recoilless weapons, cannons and 
machine guns on a regular basis.  He further testified that 
he did not have any hearing problems during his service or 
upon his discharge, and that it was not until some time after 
service that he identified he had hearing problems when he 
began having vertigo and dizziness.  The veteran's spouse 
also testified that she noticed the veteran began having 
hearing problems in the early 1970s.

Records received from W. McGarity, Jr., M.D., dated from 1995 
to 1999, and the Atlanta VA Medical Center (VAMC) dated from 
1997 to 2002 basically describe the treatment the veteran has 
received for various health problems including but not 
limited to asthma, chest and breathing problems, 
musculoskeletal complaints, an inguinal hernia and prostate 
problems.  However, other than November 2001 and July 2002 
notations from the Atlanta VAMC noting the veteran was seen 
for hearing aids adjustment/consultation, these records do 
not include a diagnosis of hearing loss, or any descriptions 
of treatment or evaluations for hearing loss.

Lastly, records from the Miami VAMC dated in 1973 include 
mostly insurance information and the veteran's applications 
for medical benefits.  However, no relevant medical 
information is included in these records.

Upon a review of the evidence submitted after the January 
1995 rating decision, the Board finds that the evidence 
incorporated into the record after the January 1995 rating 
decision which relates to the issue of service connection for 
hearing loss, is new evidence which is not redundant or 
cumulative of other evidence previously considered.  However, 
the Board finds that the new evidence is not material as it 
does not bear directly and substantially upon the specific 
matter under consideration.  As such, the new evidence 
submitted since the January 1995 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

Specifically, the Board finds that the records submitted 
continue to lack evidence of in-service incurrence or 
permanent aggravation of the claimed hearing loss.  The Board 
acknowledges that the November 2001 and July 2002 notations 
from the Atlanta VAMC reflect that the veteran was seen for 
hearing aids adjustment/consultation.  However, although 
these medical notations can be construed as showing the 
veteran currently suffers from hearing loss, this evidence 
fails to include a nexus to service.  No other medical 
evidence submitted after the January 1995 rating decision 
tends to show any in-service incurrence or aggravation of the 
claimed hearing loss.

The Board acknowledges the veteran's contentions and reported 
history of in-service incurrence secondary to his military 
occupational specialty as weapons infantryman, which is 
confirmed by the veteran's DD-214.  However, the law is clear 
that only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on these 
issues.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  As 
the present record does not reflect that the veteran has such 
specialized medical knowledge, his statements cannot 
constitute competent medical evidence in support of his 
claim. 

For the foregoing reasons, the Board concludes that, inasmuch 
as no new and material evidence has been presented to reopen 
the previously disallowed claim, the January 1995 rating 
decision is final.  Accordingly, the benefit sought on appeal 
must be denied.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  The Board views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
reopen his claim of service connection for hearing loss, and 
to explain why his current attempt to reopen the claim has 
failed.




ORDER

New and material evidence not having been received to reopen 
a claim of service connection for hearing loss, the claim is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

